     Case 1:21-cv-00791-MN Document 8 Filed 06/29/21 Page 1 of 4 PageID #: 67




                         IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF DELAWARE

Nitetek Licensing LLC,

                    Plaintiff,
                                                   Case No. 1:21-cv-00791 (MN)
              v.

KROHNE, Inc.,

                   Defendant.


                   MOTION AND ORDER FOR ADMISSION PRO HAC VICE

        Pursuant to Local Rule 83.5 and the attached certification, counsel moves the admission pro

hac vice of attorney Patrick D. Duplessis of Whitmyer IP Group LLC, 600 Summer Street, Stamford,

CT     06901, telephone (203) 703-0800, email addresses pduplessis@whipgroup.com and

litigation@whipgroup.com, to represent Defendant KROHNE, Inc. in this matter.


 Date: June 29, 2021                     By: /s/Stamatios Stamoulis
                                             Stamatios Stamoulis (#4606)
                                             Stamoulis & Weinblatt LLC
                                             800 N. West Street, Third Floor
                                             Wilmington, DE 19801
                                             Tel: 302-999-1540
                                             Email: stamoulis@swdelaw.com
   Case 1:21-cv-00791-MN Document 8 Filed 06/29/21 Page 2 of 4 PageID #: 68




                              ORDER GRANTING MOTION

       IT IS HEREBY ORDERED that counsel’s Motion for Admission Pro Hac Vice of

Patrick D. Duplessis of the law firm Whitmyer IP Group, LLC is granted.




Date: _______________________
                                           United States District Judge




                                              2
   Case 1:21-cv-00791-MN Document 8 Filed 06/29/21 Page 3 of 4 PageID #: 69




         CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

       Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court, am

admitted, practicing and in good standing as a member of the Bars of the Commonwealth of

Massachusetts, Bar No. 679930 and the State of California, Bar No. 265384, and pursuant to

Local Rule 83.6, submit to the disciplinary jurisdiction of this Court for any alleged misconduct

which occurs in the preparation or course of this action. I also certify I am generally familiar

with this Court's Local Rules. In accordance with Standing Order for District Court Fund

effective 7/23/09, I further certify that the annual fee of $25.00 has been paid to the Clerk of

Court, or, if not paid previously, the fee payment will be submitted to the Clerk’s Office upon the

filing of this motion.



Dated: June 29, 2021                   Signed:        /s/Patrick D. Duplessis
                                                      Patrick D. Duplessis
                                                      Whitmyer IP Group LLC
                                                      600 Summer Street
                                                      Stamford, CT 06901
                                                      Tel: 203-703-0800
                                                      Fax: 203-703-0801
                                                      Email: pduplessis@whipgroup.com
                                                              litigation@whipgroup.com




                                                  3
   Case 1:21-cv-00791-MN Document 8 Filed 06/29/21 Page 4 of 4 PageID #: 70




                               CERTIFICATE OF SERVICE

       I hereby certify that on June 29, 2021, I electronically filed the above documents with

the Clerk of Court using CM/ECF, which will send electronic notification of such filings to all

registered counsel.



                                            /s/Stamatios Stamoulis
                                            Stamatios Stamoulis (#4606)




                                               4
